No. 04-3961
                                    File Name: 05a0477n.06
                                       Filed: June 7, 2005

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

JERRY L. DOYLE,                                      )
                                                     )
       Plaintiff-Appellant,                          )
                                                     )
v.                                                   )      On appeal from the United States
                                                     )      District Court for the Southern
CITY OF COLUMBUS; NAPOLEON BELL,                     )      District of Ohio
                                                     )
       Defendants-Appellees.                         )
                                                     )




       Before: MARTIN and ROGERS, Circuit Judges; MCKINLEY, District Judge.*



       Jerry L. Doyle, an Ohio resident proceeding pro se and in forma pauperis, appeals the district
court’s judgment granting defendants’ motion for summary judgment in this civil rights action. See
Fed. R. Civ. P. 56; 42 U.S.C. §§ 1983, 1985. This case has been referred to a panel of the court
pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously
agrees that oral argument is not needed. Fed. R. App. P. 34(a).
       The basic facts are as follows: On March 7, 2000, plaintiff attended a meeting of the
Columbus Board of Education. He had several copies of his newspaper, “On the Columbus
Plantation,” with him at the time. He intended to distribute the newspapers in the meeting to anyone
who requested one.
       Defendant Napoleon Bell, a Columbus police officer, was working as a special duty officer
at the meeting that day because a threat had been made against the life of Columbus City School
Superintendent Rosa Smith. Bell was not wearing his police uniform, and he did not show his badge


       *
         The Honorable Joseph H. McKinley, Jr., United States District Judge for the Western
District of Kentucky, sitting by designation.
                                            No. 04-3961
                                                -2-

or any other form of identification to show that he was a Columbus police officer. Bell reported to
the Board’s officers and security personnel, and he was paid by the Board.
       During the meeting, Doyle handed out copies of his newspapers to those who requested
them. After passing out several of them, Dave Dobos, the president of the Board, indicated that
plaintiff’s actions were a disturbance to the meeting, and he requested that plaintiff stop. Bell then
told plaintiff to leave, and plaintiff began to do so. While he was making his way toward the door,
a woman requested a copy of his newspaper, and he gave her one. Bell then reiterated his order that
plaintiff was to cease distributing the newspapers and leave. As he was telling plaintiff this, Bell
allegedly took hold of plaintiff, which resulted in plaintiff tripping over a chair and falling to the
ground. Plaintiff then arose and walked out of the meeting.
       Bell then closed the meeting room’s doors and informed plaintiff that he could not re-enter
the meeting room with his newspapers. Doyle stated that he had a right to pass out his newspaper,
but he eventually decided to leave the newspapers outside and return to the meeting.
       The Board meetings were conducted in an open format so that members of the public could
attend and raise concerns about how the schools were operated. Usually at some point during the
meeting, members of the public were permitted to speak for a maximum of three minutes per person,
if the person first completes a form and conforms to the Board’s policies for speakers. During the
incident in question, the Board’s policies required speakers from the general public to “refrain from
mentioning the names of individuals or schools when registering a complaint” with the Board. If
a speaker did not comply with any of these rules, the Board could then stop him from speaking and
make him leave the meeting.
       When Doyle re-entered the meeting room, he filled out a speaker form. When the time came
for the public to voice their concerns during the meeting, the Board allowed plaintiff to speak.
While Doyle was addressing the Board, he broke the Board’s rules by stating the name of a Board
member. Plaintiff’s microphone was turned off by the Board, and he was instructed to be silent, but
he continued to speak. The Board then directed that Doyle was to be taken out of the meeting.
                                            No. 04-3961
                                                -3-

        At that point, Bell allegedly physically took hold of plaintiff and forced him off the podium.
Bell and two other security personnel purportedly lifted plaintiff off his feet and took him out of the
room.
        Doyle then brought the present action in the district court. In his second amended complaint,
plaintiff raised claims under 42 U.S.C. §§ 1981, 1983, and 1985; the First, Fourth, Fifth, and
Fourteenth Amendments to the United States Constitution, as well as comparable provisions of the
Ohio Constitution; and other state law claims. He brought his complaint against defendants City of
Columbus and Napoleon Bell, in his individual and official capacities.
        Defendants filed a motion for summary judgment, and plaintiff responded.                 In his
memorandum in opposition to defendants’ motion for summary judgment, Doyle voluntarily
dismissed his §§ 1981 and 1983 claims, as well as his state law claims and his request for punitive
damages, against defendant City of Columbus. Doyle also voluntarily dismissed his § 1981 claims
against Bell.
        The district court noted in its order granting defendants’ motion for summary judgment that
plaintiff had filed a very similar action against the Board, that the parties had settled that case, and
that plaintiff had dismissed that case in March 2002. The court found that as part of the settlement
agreement with the Board, plaintiff had relinquished his claims against the Board, as well as its
employees. Additionally, the court found that Bell was acting as a Board employee on the date in
question, and therefore, that all of plaintiff’s federal and state claims against Bell were determined
pursuant to the settlement agreement.
        Alternatively, the district court held that Bell was not acting under color of state law during
the events in question, and that a grant of summary judgment regarding plaintiff’s § 1983 claims was
therefore appropriate. Further, the court concluded that even if Bell had been acting under color of
state law, he was entitled to qualified immunity. Thus, defendants’ motion for summary judgment
was granted. Doyle now appeals.
        This court reviews an order granting summary judgment de novo, and hence uses the same
test as the district court. See DiCarlo v. Potter, 358 F.3d 408, 414 (6th Cir. 2004). Summary
                                            No. 04-3961
                                                -4-

judgment is proper “if the pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c); accord
DiCarlo, 358 F.3d at 414. When deciding a motion for summary judgment, the court must view the
evidence and draw all reasonable inferences in favor of the non-moving party. See Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
       The district court was correct in finding that the settlement agreement signed by plaintiff
concerning his case against the Board not only released his claims against the Board, but also against
defendant Bell. The settlement agreement stated, inter alia, that Doyle
       releases, holds harmless from any liability, and forever discharges the Board, its
       members, officers, administrators, employees, agents, attorneys and insurers, both
       individually and in any other capacity, whether presently employed by the Board or
       employed at some past date, from any liability arising out of the March 7, 2000[,]
       meeting of the Board, including but not limited to any and all claims he may now
       have or in the future may assert under 42 U.S.C. § 1983, claims in tort or contract
       under state or federal law, or claims for attorneys fees under 42 U.S.C. § 1988,
       federal law, state law, or common law. This Settlement Agreement and Release of
       All Claims is not intended by the parties to release the City of Columbus or any
       police officer of the City of Columbus.


       The effect of a settlement agreement upon coconspirators is determined according to the
intent of the parties. Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 345 (1975).
Although the agreement stated that it was not intended to release the City of Columbus or its police
officers, defendant Bell was not acting as a police officer of the City of Columbus on March 7, 2000.
Rather, Bell was employed by the Board on that particular day. As the district court properly
explained, this is evidenced by the fact that Bell was not wearing his police uniform, that he did not
show his badge or any other form of identification demonstrating that he was a Columbus police
officer, that he reported to the Board and its security personnel, and that he was paid by the Board.
Therefore, because Bell was an employee of the Board on March 7, 2000, plaintiff’s claims against
Bell were also released pursuant to the settlement agreement. Thus, the district court properly
granted summary judgment regarding Doyle’s claims against Bell.
                                           No. 04-3961
                                               -5-

       Doyle asserts on appeal that the district court erred when it stated that plaintiff had
voluntarily dismissed all of his claims against the City of Columbus. As previously stated, plaintiff
had dismissed his §§ 1981 and 1983 claims, as well as his state law claims and his request for
punitive damages, against defendant City of Columbus. However, the district court was incorrect
in finding that plaintiff had dismissed all of his claims against the City of Columbus, because
plaintiff’s § 1985 claim had not been dismissed.
       Yet, plaintiff has failed to establish his § 1985 claim because he has not demonstrated that
the City had any involvement in the events that occurred at the Board meeting, and because his
allegations of a conspiracy involving the City are merely conclusory. To establish a § 1985 claim,
       a complaint must allege that the defendants did (1) “conspire or go in disguise on the
       highway or on the premises of another” (2) “for the purpose of depriving, either
       directly or indirectly, any person or class of persons of the equal protection of the
       laws, or of equal privileges and immunities under the laws.” It must then assert that
       one or more of the conspirators (3) did, or caused to be done, “any act in furtherance
       of the object of [the] conspiracy,” whereby another was (4a) “injured in his person
       or property” or (4b) “deprived of having and exercising any right or privilege of a
       citizen of the United States.”

Haverstick Enters., Inc. v. Fin. Fed. Credit, Inc., 32 F.3d 989, 993 (6th Cir. 1994) (quoting Griffin
v. Breckenridge, 403 U.S. 88, 102-03 (1971)). Plaintiff has not established that the City conspired
with anyone for the purpose of depriving plaintiff or any class of persons of the equal protection of
the laws, or of equal privileges and immunities under the laws. Therefore, Doyle’s § 1985 claim
lacks merit.
       Judgment Affirmed.